Citation Nr: 1713724	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for frost bite, right leg and foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1954 to May 1956.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge, and the transcript is part of the electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to extreme cold climates in mountainous areas while serving in Germany and Austria during his period of active service.  The service records demonstrate the Veteran served in Germany and Austria, and comport with lay evidence provided by the Veteran.  As such, the Board concedes the Veteran's contention that he was exposed to extreme cold environments during his active military service.

The Veteran's service treatment records (STRs) do not show treatment for cold injuries while in service or upon exiting service. However, in June 2010, the Veteran filed a claim for service connection for a shoulder injury and frostbite residuals of the right leg and foot.  The Veteran indicated that he experienced pain in his legs, that there was discoloration of the skin on the affected leg, and because of his asserted frostbite, that the "venous valves in that leg were very slow." 

As to the Veteran's statements that his leg condition is related to service, the Veteran is competent to testify to his symptoms and what happened in service, as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson,451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Veteran, as a lay person, is not shown to have the medical training or expertise to provide a complex medical opinion with regard to the claimed leg disorder.

VA treatment records in June 2005 show a diagnosis of chronic vein insufficiency in the bilateral lower extremities with multiple varicose veins in the Veteran's right leg.  The Veteran was provided compression stockings for this condition.

In November 2010, a VA nurse practitioner at the Brooksville VA Outpatient Center who treated the Veteran provided a statement indicating the Veteran had a history of venous insufficiency in bilateral lower extremities with varicose veins in his right leg. This note indicated the Veteran complained of symptoms of right leg pain and swelling, and that those symptoms have worsened over the past "3-4 years."  The Veteran reported that he had a history of frostbite from his active service, and the VA note indicated the Veteran's current medical problems may have some correlation to these reports of frostbite.

VA radiological imaging was done May 2012, and the treating note indicated a clot is present in the saphenous vein in the right leg extending from the knee to the ankle, but also reported there was no additional evidence of acute deep vein thrombosis at that time.

The record includes a July 2013 VA memorandum that indicates that the Veteran's personnel records were unavailable due to a fire in 1973 at the National Personnel Records Center (NRPC) in St. Louis, Missouri where the record were likely stored.  As noted above, the Veteran's service treatment records are of record.  When the NPRC informs VA that records were lost in the 1973 fire, or when there is other evidence in the file that a claimant's service records have otherwise been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions. Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  Here, in July 2013, VA made a formal finding of unavailability of the Veteran's personnel records being "fire related destroyed" and that they cannot be reconstructed from other means. 

In light of the evidence of record, the Board finds that a VA examination with regard to the claimed disability is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records and associate them with the electronic claims file.  

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claims of entitlement to service connection for frostbite residuals of the right leg and foot. After obtaining proper authorization, obtain any relevant documentation that is not already of record in order to ensure that complete records have been associated with the Veteran's claims file.  All attempts to secure this evidence must be documented in the claims file by the AOJ.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed cold injury residuals of the legs and feet.  The record must be made available to the examiner for review in conjunction with the examination.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.  The examiner should then address the following:

(a)  List all current diagnoses pertaining to the Veteran's right leg and foot.  

(b)  For each diagnosed condition, the VA examiner must opine as to whether it is at least as likely as not (i.e. a 50 percent or higher probability) that the diagnosed disability had its onset inservice or is otherwise related to service, to include the Veteran's presumed exposure to cold in service.  The Veteran's in-service cold exposure is conceded and is consistent with his service as a soldier in Germany and Austria in 1954 to 1956.

All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.   

The examiner must not rely solely on the absence of treatment for cold weather injuries in service as the basis for a negative opinion.  All opinions must be accompanied by a complete rationale.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all the evidence of record.  If any benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and they should be afforded an appropriate time period to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





